Burke, J.
(concurring). The majority opinion is, as far as it goes, entirely satisfactory to me. The reasons hereinafter set forth are to be additional ones only. The majority opinion has construed chapter 85 of the Session Laws of the year 1901, and holds that the said act did not give to the defendant any right to the funds in suit. They base their construction upon the . language of the act, and show conclusively that it was not the legislative intent to give said funds to the defendant. With that result I agree; it seems absurd to say that the legislature intended the defendant to have the surplus funds when they did not expect there would be a surplus. They certainly did not intend to extort money from the teachers of the state to enrich the defendant or the state. The legislature did not realize the fact that $1' from each teacher applying for examination would amount to such large sums.
But the additional reason I have to offer why the said act of 1901 should receive the majority construction is this: any other construction would render said act of 1901 repiognant to § 84 of the Constitution¡ of North Dakota. It being the duty of courts to give to a statute a construction that will render it constitutional, rather than a construction that will render the act unconstitutional, it appears to me as one of the strongest possible reasons in support of the majority opinion that the construction contended for by the defendant is clearly in defiance of our Constitution.
Section 84 of the Constitution of this state reads as follows:
“Until otherwise provided by law, the governor shall receive an annual salary of $3,000; the lieutenant governor shall receive an an nual salary of $1,000; the secretary of state, auditor, treasurer, super*104intendent of public instruction, commissioner of insurance, commissioners of railroads, and attorney general shall each receive an annual salary of $2,000; the salary of the commissioner of agriculture and labor shall be as prescribed by law, but the salaries of any of the said officers shall not be increased or diminished during the period for which they shall have been elected, and all fees and profits arising from any of the said officers shall be covered into the state treasury.”
The act of 1901, as stated in the majority opinion, transferred the duty of superintending the teachers’ examination papers from the county to the state superintendent of schools. In part it reads: “The superintendent of public instruction shall prepare, or cause to be prepared, all questions for the examination - of applicants for teachers’ certificates, both county and state, and shall prescribe rules for the conduct of all examinations. He shall examine, mark, and file, or cause to be examined, marked, and filed, all answer papers submitted by candidates for first, second, and third grade county certificates.” [Rev. Codes 1905, § 869.] The act further provides that an additional dollar per head should be collected from the teachers and forwarded to the state superintendent, to he “used by the superintendent of public instruction for such clerical assistance as he may deem necessary and competent for the reading of teachers’ answer papers and work connected therewith.”
The defendant was an occupant of the said office, and collected under the act of 1901 the sum of $17,714 from the teachers of the state. He claims to have expended the sum of $11,815 for necessary and competent clerical assistance. The balance remaining in his hands he claims as a private fund. The state claims it is such “fees and profits” as are coñtémplated by § 84 of the Constitution, and that it should be covered into the state treasury. The defendant’s claim is that this surplus was given to him by implication in the said act of 1901. He does not claim there are any direct words in said act giving him the funds. In fact the quotation above is all of the act that pertains to the use of the said funds. It must also be kept in mind that the state is not asking for all of the moneys collected by the defendant. Her has been allowed to disburse, without question, $11,815, possibly to members óf his immediate family, without any auditing upon the part *105-of the state. He is asked to account only for the balance remaining in his hands.
Turning again to § 84 of our Constitution, we find the phrase “all fees and profits arising from any of the said offices shall be covered into the state treasury.” Are the funds in suit “fees and profits of office” within the meaning of this language ? It seems absolutely clear to me that they are. Looking into the decisions of our sister states for holdings under similar facts, we find them unanimous in holding that funds collected under very similar circumstances are fees, and must be covered into the treasury. To understand those holdings, it is necessary to remember certain facts, relative to our legislative and judicial history. When this country was new and the duties of officials were light, it was customary to allow to them fees, upon the theory, no doubt, that they should be thereby paid for the work actually done. Unexpected increases in the work often gave to an official a small fortune in fees. Sometimes the state or the county would bring suit against the official to recover some of the fees upon some excuse or other. The courts uniformly held that, in the absence of statutes requiring the official to turn over the fees of his office, he was entitled thereto as a personal compensation. The legislatures promptly took the hint, and laws were passed in most of the states placing all officials upon a salary basis and providing that all of the fees collected by the official should be turned into the treasurer. The cases mentioned above would of course be no longer authority, because the statutes now provide for the payment of all fees into the treasury; but oddly enough those cases are now cited to us as authority, and cited, I am informed, in one of the dissenting opinions. I refer to Henderson v. State, 96 Ind. 431; Gordon v. Lawrence County, 1 S. D. 31, 44 N. W. 1025; Bruce v. Dodge County, 20 Minn. 388, Gil. 339. However, no state having a statute of the import of § 84 of our Constitution has held otherwise than that the fees belonged to the county or state, under circumstances similar to the case at bar. Nor instance, Minnesota had held prior to the passage of such a statute that the fees belonged to the official (Bruce v. Dodge County, supra), but after the passage of a statute covering fees into the treasury, she held directly to the contrary. A clerk of court had furnished to subscribers a certain bulletin showing the title to actions commenced, judgments entered, and other *106information gathered' from his office and useful to banks, attorneys, and commercial agencies. The subscribers paid to the clerk a certain sum monthly agreed upon' by themselves. The county claimed the said subscriptions were “fees” of the office, and should be turned into the treasury. The clerk claimed the money as a private fund. In fact the contention of the defendant in the Minnesota case was almost exactly like the claim of the defendant in the case at bar. Judge Lovely wrote the opinion of the court, holding squarely that the subscriptions were fees, and should be accounted for; he says: “The general intent of the act of 1891 [requiring fees to be covered into the treasury] is not obscure or in dispute here. . . . These fees were to be collected and paid into the county treasury. From this source the county derived a revenue taken from the clerk, but in lieu thereof he was to be paid a fixed salary. His perquisites from fees for official duties were ended; these belonged to the county. His salary took their place, and with this he had to be content.” Hennepin County v. Dickey, 86 Minn. 331, 90 N. W. 775.
Pennsylvania had a statute similar to § 84 of our Constitution, requiring certain “fees” to be covered into the state treasury. -The legislature later on passed a law providing that applicants for liquor licenses should pay a certain amount to the clerk of court to be used as “expenses” in connection therewith. The clerk refused to pay this money into the treasury, claiming, like the defendant in this case, that the funds were not “fees” of his office. The supreme court of Pennsylvania held against him, and say that the term “fees” is broad enough to cover any money received by him by virtue of his office. Com. v. Fry, 183 Pa. 32, 38 Atl. 417.
California passed an act providing, like our Constitution, that certain officials should cover all fees of office into the treasury. Later an act was passed providing that the county treasurer should be allowed a commission for collecting taxes for villages. A county treasurer refused to treat those commissions as fees, but like the defendant in our case claimed they were allowed to him as a private fund. Their supreme court held with the county, and said that the term “fees” was broad enough to include “commissions.” Smith v. Dunn, 68 Cal. 54, 8 Pac. 625.
Missouri passed a statute similar to § 84 of our Constitution, and *107under it the supreme court of that state held that where the legislature allowed him certain sums as “compensation” for extra work done by him, he must account for the same to the treasury. They say: “From this section it is plain the clerk must report all fees for all services rendered in his official character. . . . It is true that § 3207 speaks of compensation . . . while § 5009 speaks of fees, but the word Tees,’ as here used, includes the compensation mentioned in the other section.” [Callaway County v. Henderson, 119 Mo. 39, 24 S. W. 437.]
Oklahoma likewise had a statute that, like our Constitution, required “fees” to be accounted for. Under its provisions a certain county judge was required by their supreme court to turn in an allowance made to him for acting as a town-site appraiser. Finley v. Territory, 12 Okla. 621, 73 Pac. 273.
Nebraska also had such a statute. The board of county commissioners of one of the counties hired the clerk of court to act as clerk for their board, and paid him for his services. The county insisted that those moneys were such fees as were intended to be turned into the county treasury, and the supreme court of that state so held. State ex rel. Wayne County v. Russell, 51 Neb. 778, 71 N. W. 785.
California has also held that it did not matter whether such moneys collected were illegally so collected, yet the officer must account to the treasury, and the rightful owner could then sue the state. People v. Hamilton, 103 Cal. 488, 37 Pac. 627. Similar holdings will be found in the following cases: State ex rel. Frontier County v. Kelly, 30 Neb. 574, 46 N. W. 714; Hazlett v. Holt County, 51 Neb. 716, 71 N. W. 717; State ex rel. Buffalo County v. Allen, 23 Neb. 451, 36 N. W. 756; State ex rel. Miller v. Sovereign, 17 Neb. 173, 22 N. W. 353; Stoner v. Keith County, 48 Neb. 279, 67 N. W. 311; State ex rel. Lancaster County v. Silver, 9 Neb. 88, 2 N. W. 215; Crawford v. Bradford, 23 Fla. 404, 2 So. 782; St. Louis v. Meintz, 107 Mo. 611, 18 S. W. 30; United States v. Hill, 120 U. S. 169, 30 L. ed. 627, 7 Sup. Ct. Rep. 510; 3 Words & Phrases, title Fees, p. 2712.
In view of the above decisions, and considering also that in all of the above states the statutes only required the official to turn over “fees,” while our Constitution requires that fees and profits be covered into the treasury, I think it clear that such part of the funds as *108remained in the defendant’s hands after he had paid all necessary and competent clerical assistance were fees and profits arising from his office and as such come under the terms of said § 84 of the Constitution. In passing we might say that there are a few cases that might be mentioned wherein certain moneys were received by the official by virtue of some other office he held at the same time, and those the state could not take. For example, if the defendant herein had been a notary public, and had received fees as such, those fees would not have arisen from his office as school superintendent. The same would be true had he been holding the office as city alderman, or as a director of a district or city school and had collected fees for his services. However, as to all fees collected by virtue of his occupancy of the office of superintendent of public instruction he must account.
Having decided that the funds in litigation are fees and profits within the purview of § 84, aforesaid, we next consider whether or not the legislature had the right, if they so desired, to give these fees to the defendant. Turning again to the constitutional provision, we find the phrase, “until otherwise provided by law,” as the opening of the section. Defendant claims that this phrase applies to and modifies all of the section, and that the entire section is in force only until otherwise provided by law. That the legislature may at any time wipe out § 84. This view is not correct. It cannot, for instance, be contended that the legislature may increase or diminish the salary of the said named officials during the term for which they have been elected, yet such a reading as defendant contends for would mean that; namely, “until otherwise provided by law . . . the salary of the said officials shall not be increased or diminished during their term of office.” The very act that raised or lowered their salary would “otherwise provide by law.” Neither could it be seriously contended that the Constitution reads, “The salary of the commissioner of agriculture and labor shall be as prescribed by law, until otherwise provided by law.” ' To our notion the constitutional convention, composed as it was of a strong mixture of able lawyers and sound-minded laymen, knew of the abuses of the fee system and desired to prohibit it. They first drew said section reading that the officers named should be paid a stated salary which should not be changed during their term of office, and that all fees and profits should be turned into the state *109treasury. Their attention being called to the fact that the state would probably be admitted early in Novembei’, 1889, and the legislature would not meet for some sixty days, they desired to provide for the said officials in the two months intervening. Thus the section was amended to read that until otherwise provided by law the said official should receive the sum stated. The omission of the commissioner of agriculture and labor from the list of those whose salaries were provided is accounted for by the fact that the office was one newly created by Constitution, and there was no one to draw the salary if one were provided. If the constitutional convention had intended to give the legislature the power to change all of said section, they were wasting their time in having it submitted to a vote of the people, as a legislature, having full power to change its every import, would meet within sixty days after the adoption of the Constitution. On the contrary, I believe that the said section of the Constitution should be read with the phrase “until otherwise provided by law,” modifying only the amounts of salaries named therein. Thus it will be seen that the legislature is prohibited from making any other disposition of the fees and profits of the officers named, than to have said sums paid into the treasury.
We feel that the language used is not susceptible of any other construction. Further, we are strengthened in such belief by all of those things of which we can take judicial cognizance. The constitutional convention of this state was not held until 1889, after many other states had tried the fee system and had discarded it for the salary system. Said convention numbered among its members two men who have since represented the state in the United States Senate; two in Congress; two governors; one supreme court judge, several district judges, and one who is now a judge of the United States circuit court. To say that such a body proposed a section of the Constitution providing that it might be changed in toio within sixty days is utterly absurd. Our constitutional convention may have felt in sympathy with the supreme court of Pennsylvania, which, about that time, said in the case of Com. v. Mann, 168 Pa. 290, 31 Atl. 1003:
“It may be presumed the legislature knew the old law, the mischiefs or abuses under it. . . . The large compensation of officers paid by fees in large counties for years before was felt to be a wrong on the public; though the grievance was not so sore as farming out the taxes *110in France before the French Revolution, it was getting to be of the same character; the compensation of the officer . . . [was] only-limited by the amount of fees the officer could wring from unfortunate litigants. He had every temptation to pile up fees. . . . It is difficult for those who have come to the bar since to realize the abuses of the fee system. ... In that spirit was framed the act of 187 6. The legislative intention was to sweep away ... a pernicious system, by removing as far as possible all motive for illegal exactions.”
In the ease at bar the temptation would be for the superintendent to do the work himself, thus delaying the publishing of the result, or in hiring members of his own family and thus appropriating indirectly the fees. If the official could not possibly obtain any of the fees, and was obliged to turn the same into the state treasury, this temptation would be removed. In my opinion the constitutional convention intended to guard against this very evil.
This court is authorized by § 7319, Revised Codes of 1905, paragraphs 20, 57, and 60, to take judicial notice of the official acts of public officials and of the journals of each house of the legislature. We avail ourselves of this source of information to note pages 1320 to 1336 of the senate journal of the year 1909. It so happened that the Honorable W. E. Purcell, a member of our constitutional convention, was afterwards a member of the state senate and a member of the investigating committee that found the facts upon which this suit is based. Hr. Purcell is a lawyer of distinction who has served his state in the United States Senate. He certainly ought to know the intent of the constitutional convention of which he had been a member. He was one of a committee of three who passed upon the merits of this very case, and we quote from the report of that committee, signed by him: “In this case we do not believe it to be the policy of the law that state officers should receive any fees in connection with the duties of their office over and above the salary which the Constitution and law provides.”
This language of a distinguished member of our constitutional convention is merely given as a side light in aiding in determining the intent of said convention.
It is interesting to note, while examining the senate journal above mentioned, that the defendant at that time prepared a written state*111ment, which is reproduced at said pages, in which the following language is used by him: “This work has been handled through this office by the force doing a large amount of extra work.” (Page 1336, line 4, 5, and 6 from top.) I mention this in vieiv of the claim now made that the defendant personally did the work after hours, etc.
In brief, my conclusion is that the sums in suit are “fees and profits” of the office held by defendant; that as such they should be covered into the state treasury. That had the legislature of 1901 tried to give them to the defendant, their act would have been unconstitutional and void, but as the said legislature did not attempt to give the fees in this manner the question of the constitutionality of said act is only useful in determining the construction to be given the act of 1901.